NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 13-3923
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                               RONALDO C. EDMUND,
                                   a/k/a Ninety

                                   Ronaldo C. Edmund,
                                                  Appellant
                                   _______________

                    On Appeal from the United States District Court
                              for the District of Delaware
                            (D.C. No. 1-11-cr-00063-001)
                      District Judge: Hon. Richard G. Andrews
                                   _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 9, 2014

             Before: FISHER, JORDAN, and HARDIMAN Circuit Judges.

                               (Filed September 16, 2014)
                                    _______________

                              OPINION OF THE COURT
                                  _______________

JORDAN, Circuit Judge.

      Ronaldo Edmund appeals the sentence imposed by the United States District Court

for the District of Delaware. For the following reasons, we will affirm.
I.     Background

       In 2011, Edmund was charged with multiple counts of violating federal law based

on his leadership role in a drug smuggling and distribution ring that operated in

Wilmington, Delaware. Over the three-year period covered by the indictment, Edmund

and co-conspirator Kelvin Cook recruited approximately nineteen couriers to travel to

Panama and bring back large quantities of cocaine. Once the drugs entered the state,

Edmund and Cook sold them at different locations in Wilmington. In 2010, the operation

expanded to include smuggling heroin from Afghanistan via Texas.

       In 2011, the Drug Enforcement Agency (“DEA”) obtained authorization to

wiretap phones belonging to Edmund. The wiretaps revealed phone calls between

Edmund and various co-conspirators, including conversations detailing three occasions

when Edmund sent couriers to Panama. Based on the wiretaps, the DEA learned that

Edmund was scheduled to pick up a certain courier in Texas and drive her back to

Delaware. A Delaware State Police officer stopped Edmund on I-95 and discovered

approximately 550 grams of heroin in the courier’s hair.1 The officer then arrested

Edmund, who, in response to a request for identification, provided false information to

the police.2 Also, during the investigation, Edmund sold cocaine and heroin to DEA

confidential sources. In total, the United States Probation Office’s Presentence



       1
         The DEA investigation revealed that couriers had begun to use hair weaves to
hide the smuggled drugs.
       2
        The false name given by Edmund matched the name he used to transfer money in
connection with the Panama smuggling operation.
                                             2
Investigation Report (“PSR”) stated that “approximately 14,100 grams of cocaine and

6,390 grams of heroin [were] attributable to Ronaldo Edmund.” (PSR ¶ 47.)

       On June 6, 2012, Edmund pled guilty to one count of conspiracy to possess with

intent to distribute five kilograms or more of cocaine and one kilogram or more of heroin,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846, and one count of conspiracy to

import into the United States five kilograms or more of cocaine and one kilogram or

more of heroin, in violation of 21 U.S.C. §§ 952(a), 960(a)(1), (b)(1)(A), (B), and 963,

and 18 U.S.C. § 2. The PSR calculated Edmund’s base offense level at 34 and

recommended a two-point enhancement under the United States Sentencing Guidelines

Manual (the “Guidelines”) § 2D1.1(b)(14)(C) because he was eligible for an

enhancement under § 3B1.1 (due to his leadership role) and he was “directly involved in

the importation of a controlled substance.” (PSR ¶ 58.) The PSR also recommended an

additional three-point enhancement pursuant to § 3B1.1(b) because Edmund was a

manager or supervisor of criminal activity involving five or more participants. A three-

point reduction for acceptance of responsibility brought his total offense level to 36.

Finally, because Edmund had no criminal history, he was categorized as being in

Criminal History Category I. The PSR therefore calculated the Guidelines range for his

sentence at 188 to 235 months of imprisonment.

       Before sentencing, Edmund filed a Sentencing Memorandum with the District

Court requesting a variance from that Guidelines range based on, inter alia, his

acceptance of responsibility, lack of criminal history, immigration status, and family

responsibilities. In addition, it came to Edmund’s attention that his co-conspirator, Cook,

                                             3
who had a similar leadership role in the smuggling and distribution ring, received a

sentence of 180 months’ imprisonment. Cook’s calculated Guidelines range was 235 to

292 months, due to his higher Criminal History Category. Therefore, Cook’s sentence

reflected a downward variance of roughly 55 months.3 Thus, at the sentencing hearing,

in addition to re-emphasizing the issues presented in his Sentencing Memorandum,

Edmund argued that he should receive a downward variance “in the same category” as

Cook, specifically, a variance from the Guidelines minimum of 188 months’

imprisonment to the statutory minimum of 120 months’ imprisonment. (J.A. at 80.) He

argued that, pursuant to 18 U.S.C. § 3553(a)(6), which calls for avoiding sentencing

disparities, he should receive a sentencing variance similar to that received by Cook, who

was charged with “similar conduct” but had a different criminal record. (J.A. at 80.)

       In the course of hearing the parties’ arguments regarding Edmund’s variance

request and the factors set forth in § 3553(a), the District Court questioned the parties

about the sentence Cook was given. The Court asked the government: “[I]s there a good

reason for me to sentence[] Mr. Edmund to more time than I sentenced Mr. Cook?” (J.A.

at 91.) The government responded that it was only requesting a slightly higher sentence

for Edmund, 188 months to Cooks’ 180 months of imprisonment.4 In reviewing the


       3
         The government had not opposed Cook’s request for a variance from 235
months’ to 188 months’ imprisonment. The District Court imposed a sentence of 180
months.
       4
          During its presentation to the Court, the government stated that it had a “strong
belief” that – regardless of the activity of co-defendants, including Cook – the “drugs
don’t come into the country, at least with respect to this conspiracy, … without
[Edmund’s] involvement.” (J.A. at 85.)

                                              4
various reasons proffered for Edmund’s variance request, the Court noted that “[t]he

other thing I might be inclined to consider” for a variance was the “concern that to some

extent the sentence I gave Mr. Cook may be a benchmark that I ought to take into account

when sentencing Mr. Edmund.” (J.A. at 97.) The Court then proceeded to address each

of the factors set forth in 18 U.S.C § 3553(a). Specifically, with regard to factor six, the

Court noted that, given Cook’s sentence, Edmund’s sentence should be 180 months,

because Edmund “ought to get the same sentence [Cook] got.” (J.A. at 102.) The

District Court sentenced Edmund accordingly, and Edmund timely appealed.

II.    Discussion5

       Edmund argues that “it was unreasonable and an abuse of discretion for the

[D]istrict [C]ourt to limit Mr. Edmund’s Sentencing variance to 8 months when a

similarly situated yet more dangerous co-defendant was given a 55 month Sentencing

variance.” (Appellant’s Br. at 33.) More specifically, Edmund contends that the District

Court did not properly consider the fact that, “although he and Co-Defendant Kelvin

Cook had extremely similar levels of involvement in the instant drug importation

conspiracy, they had vastly different criminal histories.” (Id. at 28-29.) We disagree

with the assertion that there was an abuse of discretion.

       As an initial matter, we must emphasize that there was not a sentencing disparity

as outlined under § 3553(a)(6). See 18 U.S.C. § 3553(a)(6) (providing for “the need to

       5
          The District Court had subject matter jurisdiction under 18 U.S.C. § 3231. We
exercise jurisdiction pursuant to 28 U.S.C. § 1291. We review the sentencing decision of
a district court for abuse of discretion, alert to procedural error and examining the
sentence for substantive reasonableness. United States v. Negroni, 638 F.3d 434, 443 (3d
Cir. 2011).
                                              5
avoid unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct”). Edmund and Cook received the same sentence

for the same charges. In fact, the District Court granted a “small downward variance” for

Edmund in large part because of a perceived “need to avoid unwarranted disparity.”

(J.A. at 102.) Thus, we focus on Edmund’s argument that it was unreasonable for the

District Court to limit Edmund’s variance to eight months, given the sentence Cook

received.

       We review a sentencing decision “to ensure that a substantively reasonable

sentence has been imposed in a procedurally fair way.” United States v. Levinson, 543
F.3d 190, 195 (3d Cir. 2008). To determine reasonableness, we first review whether the

district court committed a procedural error, including, “failing to consider the § 3553(a)

factors, selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence – including an explanation for any deviation from the

Guidelines range.” United States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009) (en banc)

(internal quotation marks omitted). In this review, our focus is on whether there was a

“rational and meaningful consideration of the § 3553(a) factors,” which requires a district

court to “acknowledge and respond to any properly presented sentencing argument which

has colorable legal merit and a factual basis.” United States v. Begin, 696 F.3d 405, 411

(3d Cir. 2012) (internal quotation marks omitted). Once we have established that there

was no procedural error, we will affirm a district court’s sentence “unless no reasonable

sentencing court would have imposed the same sentence on that particular defendant for

the reasons the district court provided.” Tomko, 562 F.3d at 568.

                                             6
         Here, there is ample evidence in the record that the District Court properly

considered each of Edmund’s variance arguments – including his argument regarding

Cook’s sentence and its effect on his own – and provided a full explanation of the

reasoning with regard to the factors set forth in § 3553(a). The Court expressly addressed

the influence that Cook’s sentence exerted, including concern about unwarranted

disparity, when it noted that it “might be inclined to consider a variance” based on

Cook’s sentence as “a benchmark that … ought to [be taken] into account.” (J.A. at 97.)

As to Edmund’s argument that he had a lesser criminal history than Cook, the District

Court noted in its review of his personal characteristics that his lack of prior convictions

was “relatively unusual for a person who’s [been] convicted” of the crimes Edmund pled

guilty to but that, regardless of formal charges, Edmund had “essentially, … made a

living as [a] drug dealer for the last 20 years.” (J.A. at 101.) Given the record before us,

the District Court adequately addressed each factor and thus did not abuse its discretion

in fashioning Edmund’s sentence.

         We likewise conclude that Edmund’s below-Guidelines sentence was not

substantively unreasonable such that “no reasonable sentencing court would have

imposed the same sentence on that particular defendant for the reasons the district court

provided.” Tomko, 562 F.3d at 568.

III.     Conclusion

         For the foregoing reasons, we will affirm the sentence imposed by the District

Court.



                                               7